Citation Nr: 1242910	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  08-22 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral tibial stress reaction and residuals therefrom.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty as a cadet at West Point Military Academy ("West Point") from July 1986 to February 1990.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in October 2006 and issued in November 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

During the course of her appeal, the Veteran requested a hearing at the Board, which was scheduled to take place in January 2009.  In January 2009 she withdrew her request for a hearing in a written statement.  Thus, the hearing request is withdrawn.  See 38 C.F.R. § 20.704(d).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  

In a December 2012 Appellate Brief Presentation, the Veteran's representative raised an issue of entitlement to service connection for an acquired psychiatric disorder related to the Veteran's "general medical condition," specifically including her claimed bilateral shin disorder.  The representative argued that the issue, as raised, was inextricably intertwined with the appellate issue.  

A claim for VA benefits requires "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  However, a claimant is not required in filing a claim for benefits to identify a precise medical diagnosis or the medical cause of his condition; rather, he sufficiently files a claim for benefits "by referring to a body part or system that is disabled or by describing symptoms of the disability."  Id. at 86.  This is because a claimant is not expected to have medical expertise and generally "is only competent to identify and explain the symptoms that he observes and experiences."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence of laypersons to testify as to symptoms but not medical diagnosis).  

Upon the filing of a claim for benefits, VA generally must investigate the reasonably apparent and potential causes of the Veteran's condition and theories of service connection that are reasonably raised by the record or raised by a sympathetic reading of the claimant's filing.  See Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000); Robinson v. Peake, 21 Vet. App. 545, at 552 (characterizing Schroeder as holding that "the duty to assist applies to the entire claim, which might require assistance in developing more than one theory in support of that claim"); see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed.Cir.2001); Brokowski, 23 Vet. App. at 85.  Overall, the scope of the claim will be based on a sympathetic assessment of "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim," i.e., the information gathered upon investigation.  Clemons, 23 Vet. App. at 5.  

In DeLisio v. Shinseki, 25 Vet. App. 45 (2011) the United States Court of Appeals for Veterans Claims ("Court") indicated that pursuant to 38 C.F.R. § 3.310 (allowing for secondary service connection of a "disability which is proximately due to or the result of a service-connected disease or injury"), the relationship between a claimant's condition and service may be established through a causal chain of diseases or disabilities.  The Court held that if the condition for which VA benefits are sought is not directly associated with service, but information obtained during the processing of the claim reasonably indicates that the cause of the condition is a disease or other disability that may be associated with service, VA generally must investigate whether the causal disease or disability is related to service, in order to determine whether the claimed condition is related secondarily to service.  If VA determines that the causal disease or disability is, in fact, connected to service, then the claim for benefits for the condition "reasonably encompasses" a claim for that causal disease or disability, such that no additional filing is necessary to initiate a claim for benefits for the causal disease or disability.  This is because, as noted, the law does not expect the claimant to have the medical or legal expertise to file a claim requesting benefits for each technical disability in the causal chain of disabilities that composes his condition, and a claim must be read sympathetically.  Id.  

In light of the Court's holdings in Clemons, Brokowski, Schroeder, Robinson and DeLisio, and the evidence of record, which reasonably indicates that the Veteran's claimed acquired psychiatric disorder may be associated with her claimed bilateral tibial stress reaction, the RO/AMC must adjudicate the claim of service connection for an acquired psychiatric disorder.  This matter is REFFERED to the RO/AMC for appropriate action.  Since the Board is remanding the service connection claim to the RO/AMC for additional development, the Veteran is not prejudiced by the Board's actions.  See Bernard v. Brown, 4 Vet. App. 384 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced).  


REMAND

The Veteran contends she currently experiences the aggravated residuals of a preexisting bilateral tibial disorder that was permanently worsened by her active duty service as a cadet at West Point.  

The applicable laws and regulations provide that service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2012). 

Active duty includes service at any time as a cadet at the United States Military, Air Force, or Coast Guard Academy, or as a midshipman at United States Naval Academy. 38 C.F.R. § 3.6(b)(4) (2012). 

A Veteran is presumed to be in sound condition when entering into military service except for conditions noted on the entrance examination or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto, and that the disease or injury was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Cotant v. Principi, 17 Vet. App. 116 (2003); VAOPGCPREC 3-2003 (2003).  The burden is on VA to rebut the presumption soundness, by clear and unmistakable evidence, both that the disorder at issue pre-existed service, and was not aggravated by service.  VAOPGCPREC 3-2003 (July 2003); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  

According to an October 2006 VA memorandum of a "Formal Finding of the Unavailability of Service Medical records for Army/USMA/Cadet service from July 1, 1986 to February 1, 1990," the Veteran's service treatment records are not available for review at this time.  This memorandum indicates that the Veteran reported on two different occasions that she submitted all medical records in her possession.  

The Board notes that where the service records have been lost or destroyed, VA has a "heightened" duty to more carefully explain the reasons and bases of its decision and to seriously consider applying the benefit-of-the-doubt doctrine.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996); see Cromer v. Nicholson, 19 Vet. App. 215, 217-218 (2005).  

However, where the service records were destroyed, the Veteran is competent to report about factual matters about which she had firsthand knowledge, including experiencing pain during service, reporting to sick call, and undergoing treatment.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  

The available service treatment records clearly show treatment of the tibiae, bilaterally.  Specifically, in July 1986, the Veteran was admitted for complaint of left leg pain, and provided a history of being a recruited track athlete from the class of 1990, with a history of sustaining a stress fracture of her right tibia prior to service.  The Veteran reported that the residuals of her right tibia injury increased to the point of causing left tibia pain, which caused her to limp.  The physician observed that the Veteran had been unable to keep up with training, even with crutches.  The physician determined that the past history and review of systems were noncontributory.  On physical examination, the physician noted that the Veteran experienced pain in the midshaft of the bilateral tibiae, right greater than left.  She was admitted for bed rest and observation; however X-rays of the tibiae revealed no evidence of fracture or stress reaction and a bone scan was found to be normal.  The physician noted that the Veteran gradually got better with rest, and her final diagnosis was "stress reaction, right leg."  

In August 1986, she was again treated for right medial distal tibia pain complaints.  She reported that her pain came from running, and was initially throbbing at rest.  The Veteran indicated that eventually she was unable to bear weight on the right leg.  The physician noted a history of stress fracture to the right distal tibia in 1985 that was found on X-ray.  She complained that, since fracturing her tibia, she experienced pain in the right distal tibia, which occurred with repetitive physical activity.  On physical examination, the physician observed there was no swelling, and a negative X-ray study and bone scan.  The Veteran was diagnosed with right tibial stress reaction."  

A Medical Evaluation Board ("Evaluation Board") report reflects a chief complaint of right tibia pain.  The Evaluation Board observed that the 4th class cadet injured her right leg in track and field events approximately 2 years previously, and that by history she had stress reaction or stress fracture that healed.  The Evaluation Board acknowledged that prior to going to West Point, the Veteran continued to experience right leg pain, and that after approximately 2 weeks of service in the "Beast Barracks," she was unable to ambulate and was hospitalized.  The Evaluation Board noted that, despite multiple examinations and bone scan, no significant physical findings could be demonstrated.  On physical examination, the Veteran had full, normal range of motion of lower extremities, had normal range of motion of her ankle and had no abnormal mass.  The Evaluation Board indicated that the Veteran had medial tenderness over the tibia that was associated with direct reproduction over her pain.  The Veteran was diagnosed with tibia pain, possibly secondary to old stress fracture that had healed, and local scarring, which existed prior to service ("EPTS").  The Evaluation Board observed that the Veteran was unfit for duty, and noted that she reported feeling incapable of completing the training at West Point due to her tibia condition.  The Evaluation Board noted that the Veteran requested a year of rehabilitation and possible surgery to remove any scar on her leg.  She was presented to the Physical Evaluation Board for further evaluation.   The DD Form 214, Certificate of Release or Discharge from Active Duty, reveals the Veteran was given a general discharge under honorable conditions after being dropped from the rolls, under separation code "Orders 3906 HQ."  

The post-service clinical record reflects diagnoses of and treatment for shin splints, left knee pain radiating to the shin, bilateral shin tenderness, bilateral leg weakness, left knee pain and weakness, loss of sensation in the lower left leg, L5 radiculopathy, a nodule in the right lower extremity, a small superficial venous thrombosis in the right lower extremity, and possible generalized fibromyalgia.  Notably, a September 2005 VA orthopedics consult note indicates that the Veteran was discharged from West Point because she experienced bilateral calf pain.  The physician opined that the Veteran was probably told that she had compartment syndrome, and/or shin splints.  The physician noted that the Veteran had no treatment for either disorder, and went on to become a police officer for 10 years.  The Veteran reported that she felt that her shin problems were worse since a hernia surgery.  

Moreover, the Veteran has submitted lay statements from herself and her mother that include observations that the Veteran entered West Point in July 1986 and struggled to complete cadet basic training before commencing with her studies.  They noted that during training she experienced and complained of shin splints and severe pain in her legs.  Her mother believed that training and running in combat boots worsened the Veteran's condition.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

A medical opinion has not yet been obtained to address service connection for bilateral tibial stress reaction.  The central inquiry before the Board is whether the Veteran has a tibiae disorder that:

1. Clearly and unmistakably preexisted service, and; 
2. Clearly and unmistakably underwent an increase in severity beyond the natural progression of the disease during service, or;
3. Is directly related to military service.  

Because the Veteran is competent to report on the presence of her symptoms, such as pain and weakness in the legs, because the available in-service and post-service clinical records reveal treatment for bilateral shin problems, and because the Veteran has not yet undergone VA examination and medical opinion, the Board finds that she must therefore be scheduled for VA examination and opinion to determine the etiology of her claimed disability.  

The Court has held that the Board may not rely upon its own unsubstantiated medical opinion.  Allday v. Brown, 7 Vet. App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

When the medical evidence of record is insufficient, in the opinion of the Board, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); see also 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Finally, the clinical record, dated until 2008, indicates that the Veteran has received ongoing treatment for her claimed bilateral tibial stress reaction at the Alexandria, Virginia VA Medical Centers (VAMC).  The electronic Virtual VA records file was reviewed and did not reveal any VA treatment records pertinent to this appeal.  The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, VA must obtain any outstanding records.  See 38 U.S.C.A. § 5103A (b-c); 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should obtain copies of all outstanding VA treatment records not yet associated with the claims file, to specifically include any records dated since 2008 from the Alexandria VAMC.  The RO/AMC must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All responses received should be associated with the claims file.  It is not necessary for records existing in the Virtual VA system to be printed.  

2. The Veteran should be afforded an examination of her lower extremities to determine the etiology of any tibiae disability.  The examiner should include a discussion of all pathology found in the bilateral lower extremities along with the review of the tibial symptomatology.  

A copy of this remand and all relevant in-service and post-service treatment records must be made available to the examiner, to include any pertinent records in Virtual VA.  The examiner is asked to confirm whether paper and/or electronic records were available for review.  

The examiner should answer the following questions: 

a) Is there clear and unmistakable (obvious or manifest) evidence that the Veteran had any bilateral or unilateral lower extremity pathology, to specifically include bilateral tibial stress reaction, that preexisted her service, and, if so, is there clear and unmistakable (obvious or manifest) evidence that such disability was NOT aggravated by her service (which ended in February 1990).  The examiner is reminded that, in the case of the Veteran, although her service treatment records have been found to be unavailable for review, she is competent to report about factual matters about which she had firsthand knowledge, including experiencing pain during service, reporting to sick call, and undergoing treatment.  

b) If, and only if, the Veteran is determined not to have any bilateral or unilateral tibial disability that preexisted her service, the examiner should state whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran has any bilateral or unilateral tibial disability that was caused by her period of active duty (from July 1986 to February 1990).  

c) The examiner should be notified that the term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

d) The examiner should be notified that the term "aggravation" is defined as a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.  

In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the specific supporting evidence of record.  The examiner must provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  

The examiner is advised that by law, an examiner's statement that an opinion is based on the medical expertise of the examiner, but without a fully reasoned explanation, is not a legally sufficient opinion and may result in a return of the claim to the examiner.  

3. After completion of the above and any additional development deemed necessary, the RO/AMC should review the issue on appeal.  All applicable laws and regulations should be considered.  If any benefit sought remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 



						(CONTINUED ON NEXT PAGE)

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  


